Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CLAUDE F. PURCHASE on May 6, 2022.    

The application has been amended as follows: 
The abstract:
The abstract has been deleted and replaced by:
“A high-density polyethylene composition that is formulated for being injection molded into an injection-molded bottle cap closure comprising a skirt that axially extends from the periphery of a base, and internal screw threads for securing the cap to a container, and method of producing the same.”

In the claims:
1)	In claim 1, line 1 after “composition”, “that is formulated” has been added. 
2)	In claim 19, line 1 after “producing”, “a” has been deleted and replaced by “the”. 
3)	In claim 19, line 2 after “composition”, “of claim 1” has been added. 

- End of the Amendment






















Statement for Reasons for Allowance
The present claims are directed towards A high-density polyethylene composition to be injection molded into an injection-molded bottle cap closure comprising a skirt that axially extends from the periphery of a base, and internal screw threads for securing the cap to a container, and wherein the injection-molded bottle cap closure has improved shrinkage behavior, the composition comprising:
		a first component, said first component being a high molecular weight ethylene alpha-olefin copolymer having a density in the range of 0.920 to 0.946 g/cm3, and a melt index (I21.6) in the range of 1 to 15 g/10 minutes; and 
		a second component, said second component being a low molecular weight ethylene polymer having a density in the range of 0.965 to 0.980 g/cm3, and a melt index (I2) in the range of 30 to 1500 g/10 minutes;  
	wherein said high-density polyethylene composition having a melt index (I2) of at least 1 g/10 minutes, a density in the range of 0.950 to 0.960 g/cm3;
wherein said high-density polyethylene composition has a 1% secant modulus in psi of equal or greater to the following relationship: [(7,492,165*density (g/cm3)) – 6,975,000] psi/(g/cm3));
wherein said high-density polyethylene composition has a molecular weight distribution (Mw/Mn) from 5 to 13; and 
wherein said high-density polyethylene composition has a standard deviation of flow direction shrinkage of less than 7 percent across different colors. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Claims 1-2, 4, 6-7, 10-13, 19 and 43 are allowed.
The present claims are allowable over the “closest prior art” Michie et al. (WO 2004/101674) in view of Schramm et al. (US 2004/0266966) and Gemoets et al. (WO 03/016396) or alternatively Gemoets et al. (WO 03/016396) in view of Schramm et al. (US 2004/0266966).
Michie discloses a multimodal polyethylene composition which has density of about 0.940 g/cc, preferably in the range of from about 0.945 to about 0.955 g/cc and a melt flow index ratio of from about 0.2 to about 1.5 g/10 min. (page 13, lines 15-21) and wherein the composition comprises a high molecular weight ethylene alpha olefin copolymer (first component of the present invention) having a mole ratio of alpha olefin to ethylene of 0.01:1 to about 0.8:1, having a molecular weight in the range of 135000-445000 (page 12, lines 5-7) and a density of 0.920-0.930 g/cc, a melt flow index of 0.2-12 g/10 min (page 12, lines 7-22) and a low molecular weight ethylene polymer (second component of the present invention) containing an alpha olefin comonomer, wherein the density is 0.970-0.975 g/cc and a melt flow index of 1-1000 g/10min and a molecular weight in the range of from 15,800-35000 (page 13, lines 1-10). Michie discloses that the article (which can be bottle cap) includes films, fibers etc. comprises the resin composition of the invention (page 17, lines 23-35). Michie discloses the blends are particularly useful for molded articles (for instance made using an injection molding process, a blow molding process) [page 17, lines 30-31]
However, Michie discloses that melt flow index ratio of from about 0.2 to about 1.5 g/10 min, but fails to disclose that the multimodal polyethylene composition has a melt flow index (I2) of at least 1 g/10 minutes and high density polyethylene composition has a 1% secant modulus in psi of equal or greater to the claimed relationship and fails to disclose that the high density polyethylene composition has a molecular weight distribution from 5 to 13 and fails to disclose that HDPE composition that is formulated to be injection molded in to an injection-molded bottle cap closure. 
Whereas, Schramm discloses a polyethylene resin having a multimodal weight distribution, said resin being further characterized in that it has a density in the range of from about 0.925 g/cc to about 0.950 g/cc, a melt index in the range of from about 0.05 g/ 10 min to about 5 g/10 min and it comprises at least one high molecular weight ethylene interpolymer and at least one low molecular weight ethylene polymer. The motivation for forming a polyethylene resin having a multimodal weight distribution, said resin having a melt index of from about 0.05 g/ 10 min to about 5 g/10 min is to have a balanced combination of thermal, mechanical and processing properties (para 0007).
Whereas, Gemoets discloses a polyethylene composition with a bimodal molecular weight distribution and articles made thereof. The composition comprises a low-molecular-weight (LMW) ethylene homopolymer component and a homogeneous, high-molecular-weight (HMW) ethylene interpolymer component (abstract). The molecular weight distribution of the composition is preferably in the range of 10-17.5 or in some embodiments is less than 10 (page 6, lines 6-10). The LMW high density ethylene homopolymer component has an I2 melt index of less than 2000 g/10 minutes i.e. in the range of 30-2000 (page 7, lines 14-18). The motivation for forming bimodal polyethylene composition having a molecular weight distribution in the range of 10-17.5 is to have improved durability with better resistance to cracking. 
Alternatively, Gemoets discloses a polyethylene composition with a bimodal molecular weight distribution and articles made thereof. The composition comprises a low-molecular-weight (LMW) ethylene homopolymer component and a homogeneous, high-molecular-weight (HMW) ethylene interpolymer component. The polyethylene composition is used to make articles such as blow moldings and transmission and distribution pipes (abstract). The molecular weight distribution of the composition is preferably in the range of 10-17.5 or in some embodiments is less than 10 (page 6, lines 6-10). The LMW high density ethylene homopolymer component has an I2 melt index of less than 2000 g/10 minutes i.e. in the range of 30-2000 (page 7, lines 14-18). The density of the LMW component is preferably greater than 0.960 g/cc (page 7, lines 23-25). The HMW ethylene interpolymer component has an I21.6 melt index ranging from about 0.1 to about 1 g/10 minutes (page 7, last line). The HMW component has a density ranging from about 0.905 to about 0.955 g/cc (page 8, lines 13-15). The bimodal polyethylene composition has a density greater than 0.938 g/cc (claims 1 and 29). Gemoets discloses many useful fabricated articles can be made from the novel composition. The molding operations can be used to form useful fabricated articles including various injection molding processes (page 23, lines 26-30). 
However, Gemoets fails to disclose that the multimodal polyethylene composition has a melt flow index (I2) of at least 1 g/10 minutes and high density polyethylene composition has a 1% secant modulus in psi of equal or greater to the claimed relationship and fails to disclose that HDPE composition that is formulated to be injection molded in to an injection-molded bottle cap closure.
Whereas, Schramm discloses a polyethylene resin having a multimodal weight distribution, said resin being further characterized in that it has a density in the range of from about 0.925 g/cc to about 0.950 g/cc, a melt index in the range of from about 0.05 g/ 10 min to about 5 g/10 min and it comprises at least one high molecular weight ethylene interpolymer and at least one low molecular weight ethylene polymer. The motivation for forming a polyethylene resin having a multimodal weight distribution, said resin having a melt index of from about 0.05 g/ 10 min to about 5 g/10 min is to have a balanced combination of thermal, mechanical and processing properties (para 0007).
Based on the Applicants argument filed on 04/04/2022, Applicant submits that each of the composition of Michie and the composition of Gemoets cannot be injection molded into a bottle cap closure. As evidence of this, Applicant refers to the enclosed Lu Declaration, including Appendix A containing the IM Trials Report. Applicant’s response relies on the entire contents of the Lu Declaration and IM Trials Report. For narrative purposes brief highlights are provided below. Dr. Lu tested two resins, Resin A and Resin B. Resin A is a resin designed for use in injection molding of bottle cap closures. (Paragraph 11 of the Lu Declaration.) Thus, Resin A is a positive control. (Paragraph 12 of the Lu Declaration.) Resin B is representative of Michie’s bimodal polyethylene composition. (Paragraph 13 of the Lu Declaration.) Resin A was successfully injection molded into bottle cap closures under standard conditions. (Paragraph 16 of the Lu Declaration.) Resin B could not be injection molded into a bottle cap closure under standard conditions or under forcing conditions. (Paragraphs 17 and 18 of the Lu Declaration.) Regarding Michie, Dr. Lu states that, “After reviewing Michie and considering the experimental data reported by me in the enclosed IM Trials Report, it is my opinion that because Resin B cannot be injection molded into a bottle cap closure and conclude that Michie’s resins are not capable of being injection molded into bottle cap closure.” (Paragraph 25 of the Lu Declaration.) Regarding Gemoets, Dr. Lu states that, “Because the overall properties of Michie’s resins are similar to the overall properties of Gemoets’ resins, it is my opinion that Gemoets resins would perform unsatisfactorily in injection-molding as seen for Resin B, and thus Gemoets’ resin would not be capable of being injection molded into bottle cap closures.” (Paragraph 28 of the Lu Declaration.).
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 43, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 19, 43 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
Applicants proper filing of Terminal Disclaimer overcomes the potential Double Patenting Rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788